Citation Nr: 0011419	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1996, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no evidence of stressor corroboration to support 
a diagnosis of post-traumatic stress disorder resulting from 
military service.

3. A chronic acquired psychiatric disorder is not shown to 
have been present in service or for many years thereafter, or 
to be otherwise related thereto.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service, nor is it the result 
of any incident of the veteran's period of active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(f) (1999).

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service administrative records, including the veteran's DD-
214 and service personnel records, indicate that the veteran 
served in Indochina, and, specifically, with the United 
States Army in the Pacific (Thailand) from December 30, 1971 
to November 1, 1973.  Such records additionally indicate that 
the veteran did not serve in the Republic of Vietnam.

Service clinical records dated in early March 1973 reveal 
that the veteran was seen at that time for injuries to the 
left side of his mouth and above and below both eyes 
following an assault by "American GI's."  Reportedly, at the 
time of the injuries in question, the veteran was "off duty," 
and serving as a courier in Bangkok, Thailand.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
psychiatric disability.  At the time of the veteran's service 
separation examination in November 1973, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  

Service medical examinations conducted in July 1975 and 
September 1981 were likewise negative for evidence of a 
chronic acquired psychiatric disability.

During the period from late June to early July 1988, the 
veteran was hospitalized at a private medical facility.  At 
the time of admission, the veteran gave a six-month history 
of increasing depression, restlessness, and confusion.  
According to the veteran, he had been experiencing increasing 
anger without provocation, and, accordingly, had become 
unable to function at work.  Additionally noted was that the 
veteran had been abusing crack cocaine for approximately four 
months.  The veteran stated that he had been "feeling 
desperate," with intermittent paranoid delusions and episodes 
of "blacking out."  Additional complaints included increased 
depression and restlessness related to his father's illness. 
The pertinent diagnoses noted at the time of discharge were 
major depression with psychosis; borderline personality; and 
rule out schizo-affective disorder.  

During the period from late October to mid-December 1991, the 
veteran was hospitalized at a Department of Veterans Affairs 
(VA) medical facility.  At the time of admission, it was 
noted that this was the veteran's third psychiatric 
hospitalization.  The veteran complained of flashbacks 
following the consumption of alcohol, and stated that he had 
been feeling anxious and depressed, and had been "drinking 
heavily" to calm himself down.  According to the veteran, he 
had been drinking "since he was enrolled in the Army."  The 
veteran commented that the Army "made him drink and use 
drugs."  He additionally noted that he was in Vietnam, and 
while there, abused drugs heavily.  

On mental status examination, the veteran was uncooperative.  
His affect was constricted, though with no evidence of 
psychomotor retardation.  The veteran's mood was mildly 
depressed, but he was not delusional, and voiced no 
complaints of auditory or visual hallucinations.  Complaints 
included "flashbacks" of "combat war," though, according to 
the veteran, he was not involved in "first line combat."  The 
veteran was alert and well oriented, and his concentration 
was normal.  Abstract thinking was not impaired, though his 
insight and judgment were described as poor.  The pertinent 
diagnoses were chronic alcohol dependence; and continuous 
cocaine dependence.  

On initial psychological evaluation conducted during the 
veteran's hospitalization, the veteran described himself as a 
"Vietnam combat veteran."  Reportedly, the veteran had been 
having flashbacks and nightmares related to his Vietnam 
experience.  The diagnostic impression at the time of 
psychological evaluation was mixed substance abuse (ETOH, 
cocaine); dysthymic disorder; and rule out post-traumatic 
stress disorder.

On subsequent VA psychological testing approximately one week 
later, it was noted that the veteran had been administered 
the standard battery of psychological tests.  Following 
examination, the veteran was described as being somewhat 
emotionally unstable and hypochondriacal, as well as 
manifesting a rather hysterical manner of dealing with his 
environment.  In the opinion of the examiner, there was "no 
evidence based on test measures utilized in the (test) 
battery to support evidence of a post-traumatic stress 
disorder."

At the time of a private psychiatric evaluation in mid-March 
1992, the veteran complained of "flashbacks" related to his 
Vietnam experience.  Additionally noted were problems with 
both alcohol and crack cocaine.  

On mental status examination, the veteran was well oriented, 
with no evidence of confusion or any clouding of 
consciousness.  The veteran denied hallucinations, with the 
exception of auditory hallucinations sometimes while 
drinking.  The veteran stated that, in the past, he had seen 
"animals."  Additionally noted was that the veteran was 
delusional, and thought that people wanted to put something 
in his food.  The veteran's affect, though essentially 
appropriate to the content of his thought, showed some 
limitation of range and motility.  The pertinent diagnoses 
noted at the time of evaluation were chronic ongoing 
substance abuse, alcohol/cocaine; and passive-dependent 
personality disorder.  

During the period from June to August 1992, the veteran was 
hospitalized at a VA medical facility for participation in a 
Stress Recovery Treatment Program.  At the time of admission, 
the veteran gave a history of disturbing PTSD symptoms, 
including nightmares, depression, substance usage, and 
disturbed sleep, as well as multiple interpersonal conflicts 
which might be related to his trauma in Vietnam.  Reportedly, 
while in service, the veteran was "exposed to combat," though 
he did not experience exposure to Agent Orange.  The veteran 
stated that he was "very troubled" by the deaths of "other 
troops," including enemy military personnel, as well as 
civilian casualties, and that he continued to be disturbed by 
these deaths "even to the present day."  The pertinent 
diagnoses noted at the time of discharge were post-traumatic 
stress disorder, and polysubstance dependence.  

At the time of a private psychiatric examination in August 
1992, the veteran complained of "flashbacks of Vietnam," 
including "killing people and being killed."  On mental 
status examination, the veteran showed good insight, stating 
that he had "nightmares and a short temper."  His thinking 
process was easy to follow and well organized, and his speech 
was both spontaneous and coherent, though circumstantial.  
The veteran denied hallucinations, delusions, or paranoia, 
but stated that he had "flashbacks" of his Vietnam 
experience.  His affect was appropriate to his thought 
content, and he was alert and well oriented.  The pertinent 
diagnoses were post-traumatic stress disorder, and history of 
polysubstance abuse.

A Social Security Administration disability determination and 
transmittal dated in October 1992 was significant for 
diagnoses of personality disorder and anxiety.

At the time of a period of VA hospitalization during the 
months of January and February 1993, it was noted that the 
veteran had recently successfully completed a stress recovery 
treatment program," but that, in recent weeks, his situation 
had begun to "go down hill."  According to the veteran, he 
was currently reexperiencing some disturbing recollections 
from his combat trauma in Vietnam, resulting in a restarting 
of the cycle of using crack cocaine "to keep him up," 
followed by large quantities of alcohol "to come down."  The 
pertinent diagnoses noted were post-traumatic stress 
disorder, and polysubstance dependence.

In August 1993, a VA psychiatric examination was 
accomplished.  At the time of examination, there was noted "a 
significant history" of narcotics abuse.  Reportedly, at the 
time of a prior hospitalization in June 1988, the veteran 
received diagnoses of major depression with psychosis, and 
borderline personality, rule out schizo-affective disorder.  
When further questioned, the veteran stated that he had seen 
"a good deal of combat," including his "buddies getting 
killed."  According to the veteran, he had served in Vietnam, 
Cambodia, Laos, and Thailand.  Reportedly, while in Bangkok, 
he had been "held hostage under the threat of life (and) 
blindfolded for 14 days."  

The veteran stated that he suffered from both flashbacks and 
nightmares, and that he engaged in very little activity 
outside of his home.  Additionally noted were problems with 
sleeping, as well as irritability and outbursts of anger.  
While in his own opinion, the veteran was "depressed," he did 
not exhibit evidence of active psychiatric illness.  The 
pertinent diagnoses were depression, not otherwise specified; 
substance abuse and sociopathic personality traits; and 
chronic substance abuse, intoxication/withdrawal.  In the 
opinion of the examiner, while the veteran's symptoms and 
statements "appear(ed) to meet several major categories of 
post-traumatic stress disorder," his "persistent avoidance" 
of stimuli associated with the Vietnam experience did not 
appear prominent.  The veteran's primary problem appeared to 
be that of substance abuse, in which the "low points" or 
"depressive features" borrowed the imagery of the Vietnam 
experience.  For this reason, the examiner was of the opinion 
that a determination of post-traumatic stress disorder was as 
yet "incomplete."

In correspondence of mid-September 1993, the veteran's 
private physician wrote that he (the veteran) had been under 
his care for drug addiction since March 1989, and that, in 
December 1991, the veteran presented with complaints of 
nervousness, insomnia, periodic blackouts, and flashbacks, as 
well as crack and alcohol addiction.  

In correspondence of late October 1993, that same private 
physician wrote that the veteran had a "cross addiction" to 
alcohol and cocaine, and that he had experienced problems 
with nervousness, insomnia, blackouts, and flashbacks "to his 
days in the military."  In the opinion of the veteran's 
private physician, due to the above symptomatology and his 
cross addictions, the veteran was suffering from 
post-traumatic stress disorder.

In May 1994 and in April 1995, the veteran received 
additional hospital treatment at a VA facility for PTSD and 
substance abuse.

In March 1996, the veteran was once again hospitalized at a 
VA medical facility following "prescreening" for complaints 
of post-traumatic stress disorder, including nightmares of 
traumatic experiences in Vietnam, and in Laos, Cambodia, and 
Bangkok between 1972 and 1973.  Reportedly, the first three 
of these locations were "all combat zones."  The veteran 
complained of phobia around crowds, as well as depression 
accompanied by suicidal ideation and attempts.  According to 
the veteran, he was "in and out of combat zones."  During the 
veteran's hospitalization, he underwent both individual and 
group psychotherapy.  While appearing to benefit from such 
treatment, the veteran's stay in the program had to be "cut 
down" to two weeks due to positive findings of cocaine in his 
urine.  At the time of discharge, the veteran was not grossly 
psychotic, nor was there significant evidence of major 
depression, or of suicidal or homicidal ideation.  The 
pertinent diagnoses were post-traumatic stress disorder; and 
history of substance abuse.  

During the period from early July to early August 1996, the 
veteran was once again hospitalized at a VA medical facility.  
At the time of admission, the veteran complained of 
"depression, anxiety, nightmares, and flashbacks of (his) 
Vietnam combat experience."  Reportedly, while in Vietnam, 
the veteran experienced certain "traumatic events."  
Additionally noted was that, a month prior to the veteran's 
admission, his father had passed away.  The veteran's 
treatment during hospitalization focused on depression 
secondary to nightmares and flashbacks of his combat 
experience in Vietnam.  Additionally noted was that the 
recent death of the veteran's father was a stressor which 
"significantly" affected him.  The pertinent diagnoses noted 
were post-traumatic stress disorder; and history of substance 
abuse.

At the time of a period of VA hospitalization from mid-
December to mid-January 1997, it was noted that the veteran 
had been "prescreened" for complaints of post-traumatic 
stress disorder problems, and that he continued to complain 
of nightmares and intrusive thoughts concerning Vietnam, 
Laos, Cambodia, and Bangkok between 1972 and 1973.  The 
pertinent diagnoses were post-traumatic stress disorder; and 
history of substance abuse.  

In mid-April 1997, the veteran was once again admitted to a 
VA medical facility for treatment of detoxification.  
Reportedly, the veteran had started using "substances" 
secondary to depression and aggressive behavior.  
Additionally noted were problems with flashbacks and 
nightmares of the veteran's "Vietnam experience."  The 
pertinent diagnosis noted at the time of discharge was 
post-traumatic stress disorder.

In August 1997, a VA psychological assessment was undertaken.  
At the time of evaluation, the veteran complained of 
flashbacks and nightmares of Vietnam, as well as current 
periods of depression and confusion, and problems with drug 
addiction, in particular, cocaine and alcohol.  According to 
the veteran, he served in Vietnam from 1972 to 1973, and was 
in Laos three times during the period that his unit was 
headquartered in Bangkok.  The veteran stated that his 
military occupational specialty was 11B, and that he was 
mainly involved in office communication.  According to the 
veteran, he was responsible for "top secret messages" and 
other work with teletype machines.  The veteran stated that 
he had a "top security" clearance, and worked on the 
switchboard, and "on radio frequencies."  His major combat 
exposure consisted of involvement in firefights in Laos, at 
which time he was attached to an airborne ranger unit.  The 
veteran commented that he was exposed to mortar fire, and 
often "got caught up" in a situation, resulting in shrapnel 
wounds.  On another occasion, while in Saigon, he was present 
when a lieutenant colonel was killed.  The veteran stated 
that he experienced nightmares of these situations, as well 
as an experience in Bangkok when he was "held up" in a 
student riot, kept for three days, and beaten with bamboo 
sticks.  Another incident reportedly concerned certain black 
market activities, where he was suspected as an informant, 
and, consequently, was "beaten up."  The diagnostic 
impression noted at the time of psychological assessment was 
post-traumatic stress disorder, delayed and chronic; and 
multiple drug dependence.  

In a report from the United States Armed Services Center for 
Research of Unit Records dated in January 1998, it was noted 
that the veteran had stated that, in 1972, on his way to 
Bangkok, Thailand, his plane had touched down to pick up 
other passengers at "Shenuit," South Vietnam, and that this 
location was receiving incoming mortars.  Additionally noted 
was that it was "possible" that the veteran meant "Tan Son 
Nhut," South Vietnam.  Reportedly, in a Chronology of VC/NVA 
Attacks on the Ten Primary USAF Operating Bases in RVN, there 
were noted three "stand-off" attacks at Tan Son Nhut on April 
14, September 10, and December 6, 1972.  Following 
coordinated research with the United States Army Central 
Security facility at Fort Meade, Maryland, it had proven 
impossible to document that the veteran was a message carrier 
on a top secret mission called "Heavy Hook" from JUSMAG to 
Lam Plong Dom, Thailand.  The sole aspect of the veteran's 
report which had proven verifiable was that he had been a 
Telephone Switchboard Operator during his Thailand tour.  

During the period from late January to early February 1998, 
the veteran was once again hospitalized at a VA medical 
facility.  At the time of admission, the veteran complained 
of flashbacks and nightmares of combat, as well as 
depression, anxiety, social isolation, startle response, and 
feelings of guilt, as well as shame and anger.  The pertinent 
diagnosis noted was post-traumatic stress disorder.

In early March 1998, an additional VA psychiatric examination 
was accomplished.  At the time of examination, the veteran 
stated that, on one occasion while in Thailand, he had been 
assaulted by American soldiers.  A second stressful incident 
occurred while he was in North Thailand, and involved an 
incident in which a number of Chinese soldiers were mixed in 
with Laotian civilians, and were fired upon, with the result 
that many of the soldiers were killed.  Additional stressors 
included an occasion on which an American major had been 
robbed of his wallet, and shot in the ear, as well as a 
mortar attack, during the course of which the veteran was 
"pinned down."  The veteran stated that, on one occasion 
while performing field wiring, one of the three men in his 
group who was up on a post was shot, necessitating that the 
veteran "go up on the post and retrieve the body."  
Reportedly, while in Thailand, the veteran observed "the 
military" mow down a number of Government officials.  Another 
stressful incident involved student rioting in Bangkok, 
during the course of which the veteran was "taken off a bus, 
beaten, and held hostage for three days."  The pertinent 
diagnosis noted was post-traumatic stress disorder, based on 
traumatic Vietnam war experiences, with nightmares, intrusive 
thoughts, irritable and confrontational behavior, and 
suicidal ideation.  A secondary diagnosis was substance 
abuse, to include alcohol, marijuana, and cocaine.  

At the time of the period of VA hospitalization in July and 
August 1998, it was noted that the veteran had received 
treatment for post-traumatic stress disorder since 1992, and 
that he had recently been hospitalized due to a "homicidal 
threat and suicidal thoughts."  The pertinent diagnoses were 
post-traumatic stress disorder; chemical dependence to 
alcohol; cocaine abuse; and rule out affect disorder.  

On private psychiatric examination in November 1998, the 
veteran complained of nightmares and flashbacks since his 
Vietnam experience in 1972.  The pertinent diagnoses were 
post-traumatic stress disorder; intermittent explosive 
disorder; history of alcohol and cocaine abuse; and 
depressive disorder, not otherwise specified.  

A VA record of hospitalization covering the period from mid-
March to early April 1999 reveals that the veteran was 
hospitalized at that time for admission to the "C-track 
Program."  At the time of admission, the veteran complained 
of insomnia, nightmares, isolation, and flashbacks.  
Mentally, the veteran was coherent and relevant, though 
fairly forgetful, "with variable moods."  He was currently 
residing with his girlfriend, and had reportedly been 
"drinking heavily and using cocaine."  The pertinent 
diagnosis was post-traumatic stress disorder. 

In a statement of November 1999, a VA physician wrote that he 
was submitting "a medical opinion examination" in response to 
a memorandum from the local VA service center manager.  
Reportedly, in the manager's memorandum, he had indicated 
that the only stressful event in the veteran's history which 
had been verified was that of an injury to the left side of 
the veteran's mouth during the course of an assault by 
American GI's while off duty in March 1973.  Additionally 
noted was that only events which had been verified could be 
used to diagnose post-traumatic stress disorder for the 
purpose of establishing service connection.

The VA physician commented that he had reviewed the veteran's 
claims folder, and noted that, at the time of admission to a 
VA medical facility in March 1999, he (the veteran) had been 
complaining of insomnia, nightmares, isolation, and 
flashbacks.  Additionally reported was that the veteran had 
been drinking heavily and using cocaine.  The pertinent 
diagnosis offered at the time was post-traumatic stress 
disorder.  Additionally noted in the veteran's claims folder 
was a copy of a health/clinical record cover sheet indicating 
that, on March 4, 1973, in Bangkok, Thailand, while off duty, 
the veteran had sustained an injury when assaulted by 
American GI's.

The VA physician further stated that he had reviewed his 
report submitted following the Compensation and Pension 
examination of March 1998, and that his diagnosis of 
post-traumatic stress disorder was contingent upon a finding 
of an individual having experienced an event which was 
outside the range of human experience, and which would be 
markedly distressing to almost anyone (for example, serious 
threats to one's life or physical integrity; serious threats 
to one's children, spouse, or other close relatives and 
friends; sudden destruction of one's home or community; or 
seeing another person who had recently been seriously injured 
or killed as a result of an accident or physical violence).  
At the time of the aforementioned examination in March 1998, 
the veteran reported having experienced many events which 
would meet these criteria.  However, it had subsequently been 
reported that the "only stressful event which had been 
verified is that the veteran received an injury to the left 
side of his mouth when assaulted by American GI's while off 
duty on March 4, 1973."  Given that the reported stressors 
(which are required to establish a diagnosis of 
post-traumatic stress disorder) provided to the physician by 
the veteran in March 1998 were not verifiable, and that the 
event which was verifiable, that is, the assault on the 
veteran on March 4, 1973, did not rise to the level "to 
satisfy the criteria for post-traumatic stress disorder," the 
diagnosis of post-traumatic stress disorder reported in March 
1998 was "not sustainable."  The only sustainable diagnosis 
was that of substance abuse, alcohol continuance, marijuana 
continuance, and cocaine continuance.  

In correspondence of January 2000, the same VA physician who 
had offered the aforementioned opinion in November 1999 wrote 
that, given that the stressors reported by the veteran as 
stressful were not verifiable, and that the sole stressor 
which was verifiable did not rise to the level "to meet the 
criteria for post-traumatic stress disorder," the diagnosis 
of post-traumatic stress disorder was "not sustainable."

Analysis

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board is of the opinion 
that the veteran's claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The veteran has in fact argued that, while in 
service in Vietnam, Cambodia, Laos, and Thailand, he was 
involved in a number of stressful incidents.  In addition, 
the veteran has received a diagnosis of post-traumatic stress 
disorder by apparently competent medical professionals who 
have linked his disorder to the aforementioned inservice 
trauma.  Under such circumstances, the Board is of the 
opinion that the veteran has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Governing regulations provide that service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that he was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Id.  However, if the claimed stressor is not 
combat related, the veteran's lay testimony regarding his 
inservice stressor is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records do not 
demonstrate the existence of a chronic psychiatric disorder, 
however diagnosed.  The evidence shows that the veteran never 
served in the Republic of Vietnam, but rather in Thailand as 
a telephone switchboard operator. The earliest clinical 
indication of the presence of a psychiatric disorder of any 
kind is revealed by a private record of hospitalization dated 
in 1988, approximately 15 years following the veteran's 
discharge from service, at which time he received diagnoses 
of major depression with psychosis, a borderline personality 
disorder, and "rule out" schizo-affective disorder.  Of some 
interest is the fact that, at the time of this 
hospitalization, the veteran made no mention whatsoever of 
"stressful" events in service.  Rather, the majority of his 
complaints revolved about increasing depression, 
restlessness, and confusion, in conjunction with an inability 
to function at work, and substance abuse.

The earliest clinical indication of the presence of 
post-traumatic stress disorder is revealed by a VA record of 
hospitalization dated in 1992, almost 20 years following the 
veteran's discharge from service. Since the time of the 
veteran's initial diagnosis of post-traumatic stress 
disorder, he has received numerous additional diagnoses of 
post-traumatic stress disorder, based on history provided by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Notwithstanding the various accounts provided by the veteran 
in recent years, the United States Armed Services Center for 
research of Unit Records was unable to verify that, on any 
occasion while in service, the veteran engaged in combat with 
the enemy.  The three "stand-off" attacks at Tan Son Nhut Air 
Base did occur on April 14, September 10, and December 6, 
1972, but it has not been verified that the veteran was 
present at the time of these attacks.  Moreover, the sole 
"stressor" which has been verified is an incident in which 
the veteran sustained various injuries to his face during the 
course of an assault by American GI's in March 1973, while 
"off duty" in Bangkok, Thailand. The VA psychiatrist who 
reviewed the evidence concluded that the March 1973 assault 
did not rise to the level "to satisfy the criteria for 
post-traumatic stress disorder" and that the diagnosis of 
post-traumatic stress disorder was therefore "not 
sustainable." No medical opinion or other competent medical 
evidence to the contrary has been presented.  Further, no 
medical evidence linking any other current psychiatric 
disorder to the veteran's period of military service is of 
record. For these reasons, the Board finds that no present 
chronic psychiatric disorder, to include the claimed 
post-traumatic stress disorder, had its onset in service or 
is otherwise related thereto.  Accordingly, the claim for 
service connection must be denied. 38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony (and that of his 
spouse) given at the time of RO hearings in May 1993 and July 
1994.  Such testimony, however, is regrettably not probative 
when taken in conjunction with the entire objective medical 
evidence presently on file.  The Board does not doubt the 
sincerity of the veteran's statements, or those submitted in 
support of his claim. Generally, statements prepared by lay 
persons ostensibly untrained in medicine cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant or his 
spouse possesses the requisite expertise to render a medical 
opinion in this case.



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

